UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                              Plaintiff,

         -v-
                                                       CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                ORDER TO INITIATE DEFAULT
PURPLE EAGLE ENTERTAINMENT, INC., et al.,
                                                                      PROCEEDINGS
                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On May 24, 2021, the Court granted attorney Elio Forcina’s Motion to Withdraw as

Attorney for Defendants Purple Eagle Entertainment, Inc. (“Purple Eagle”) and Richard

Mgrdechian (“Mgrdechian”) (the “May 24 Order”). (ECF No. 138). The Court required in the May

24 Order that by “June 23, 2021, counsel for [] Purple Eagle [] and [] Mgrdechian, or his estate,

shall file a notice of appearance.” (Id.) The Court warned that “[f]ailure to respond to this Court

Order may lead to entry of a certificate of default and a default judgment.” (Id.)

         Neither Purple Eagle nor Mgrdechian have appeared by counsel. Accordingly, Plaintiff is

hereby ORDERED to request a Certificate of Default from the Clerk of Court by Tuesday, July 13,

2021, and to file a Motion for Default Judgment in accordance with the Individual Practices of

the Honorable George B. Daniels, Rule 55 of the Federal Rules of Civil Procedure, and S.D.N.Y.

Local Rule 55 by no later than Tuesday, July 27, 2021.


Dated:          New York, New York
                July 6, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
